Whitfield, J.,
delivered the opinion of the court.
In the course of the investigation before the board of supervisors, at 11 o’clock, Thursday night, the appellees offered to prove that “ many names which appeared upon the local option petition were not the genuine signatures of the persons named, and that many names appearing upon said petition were placed there without the authority of the parties purporting to have signed said petition. ” This presented a vital issue. The board recognized the materiality of the issue, and allowed appellees to proceed with such proof until 11:30 p.m., when “the board declined to hear further proofs in the matter,” unless the appel-lees would point out the signatures that were not genuine, and make affidavit that £ £ in their opinion ’ ’ the signatures were not genuine. Appellees declined to do this, saying they had no sufficient personal knowledge to warrant them in making such affidavit, but £ £ insisted that they had witnesses in court to prove the non-genuineness of many other signatures to said petition, and insisted on going on with their proofs, and asked that the session be continued till the next day, in order that they might complete their proofs. ’ ’ This the board declined to permit, unless the names were pointed out, and the affidavit made. It will be noted that the materiality of the issue was distinctly recognized, and that the ground of the refusal was expressly stated to be that the time allotted for the regular meeting would expire at midnight, and that the appellees asked *777that the investigation might be continued on the next day, only one day being asked for.
It is perfectly manifest, from the bill of exceptions and the whole course of the investigation, and from the briefs of the learned counsel for the appellants, that the board acted in ignorance of the plain provision of the statute — •§ 280, code of 1892 — that the board could at this “regular meeting, by an order on its minutes, adjourn to meet ” the next day. Such is the plain declaration of the law, and, in view of the vital character of the issue made, it was the clear duty of the board to have so adjourned till the next day, and heard the proof. And the judgment of the circuit court vacating the order for the election, made without so adjourning, and affording appel-lees a reasonable opportunity to make the proof, is, for that reason,

Affirmed.